DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher Fey on 12/18/2020. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.
Please amend the following claims as follows:
For claim 1:  (Currently Amended) A radiation detector, comprising:
                a housing;
                a radiation detection panel accommodated in the housing and converting radiation incident from the outside of the housing into an electric signal;

                an intermediate plate that is disposed between the radiation detection panel and the printed circuit board, supports the radiation detection panel, and is electrically connected to a ground line of the printed circuit board,
                wherein the intermediate plate comprises a base plate and an electrically conductive first metal layer formed in a shape of a blanket film having a thickness of 0.03 to 1,000 μm, and 
the intermediate plate is transmissive to the radiation, and is formed as a conductive plate, and 
wherein the radiation is uniformly reflected over the surface of the intermediate plate by the first metal layer. 
For claim 2, the claim limitation “a base plate..” in line 5 has been amended to – the base plate--.
	For claim 2, the claim limitation “an electrically conductive first metal layer” in line 6 has been amended to –wherein the 

	Previous withdrawn claims 7-11 are rejoined. 

     	 For claim 13:     (Currently Amended) A radiation detector, comprising:
a housing;
a radiation detection panel accommodated in the housing and converting radiation incident from the outside of the housing into an electric signal;
a printed circuit board electrically connected to the radiation detection panel; and
an intermediate plate that is disposed between the radiation detection panel and the 
wherein the intermediate plate comprises a base plate and an electrically conductive first metal layer that is formed in a shape of a blanket film and is electrically connected to the ground line of the printed circuit board, and
the intermediate plate is transmissive to the radiation, and is formed as a conductive plate, and 
wherein the radiation is uniformly reflected over the surface of the intermediate plate by the first metal layer.
 For claim 14, the claim limitation “a base plate..” in line 3 has been amended to – the base plate--.

Previous withdrawn claims 19-20 are rejoined.

For claim 24, the claim limitation “...provides a substantially uniform reflection” in lines 2-3 has been amended to read –provides a 
 
For claim 25:  (Currently Amended) A radiation detector, comprising:
            a housing;
            a radiation detection panel accommodated in the housing and converting radiation incident from the outside of the housing into an electric signal;
            a printed circuit board electrically connected to the radiation detection panel; and
            an intermediate plate that is disposed between the radiation detection panel and the printed circuit board, supports the radiation detection panel, and is electrically connected to a ground line of the printed circuit board,
            wherein the intermediate plate comprises a base plate and an electrically conductive first metal layer formed in a shape of a blanket film having a thickness of 0.05 to 1,000 μm, and 
the intermediate plate is transmissive to 30% or higher of radiation in the range 20 to 35 KeV, and the intermediate plate is formed as a conductive plate, and 
wherein the radiation is uniformly reflected over the surface of the intermediate plate by the first metal layer.

Reason for Allowance
	Previous objection to claim 6 has been withdrawn in view of Applicant’s amendment to claim 6.
	Upon further consideration and in view of Applicant’s remarks (see Applicant’s remarks dated 09/11/2020, pages 7-11), the examiner has withdrawn the previous rejection under 35 USC 112 (b) to claims 3 and 15.
Claims 1-25 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s arguments/remarks filed on 09/11/2020 are persuasive, as such the reason for allowance are in probability evident from the record. Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the claims 1, 13 and 25 individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in record teach or fairly well suggest and discloses a radiation detector comprises an intermediate plate that is disposed between the radiation detection panel and the printed circuit board, supports the radiation detection panel, and is electrically connected to a ground line of the printed circuit board, wherein the intermediate plate comprises a base plate and an electrically conductive first metal layer formed in a shape of a blanket film having a thickness of 0.03 to 1,000 μm, and the intermediate plate is transmissive to the radiation, and is formed as a conductive plate, and wherein the radiation is uniformly reflected over the surface of the intermediate plate by the first metal layer, in combination with the other features recited in claim 1. 
Regarding claim 13, none of the prior arts in record teach or fairly well suggest and discloses a radiation detector comprises an intermediate plate that is disposed between the radiation detection panel and the printed circuit board, supports the radiation detection panel, and is electrically connected to a ground line of the printed circuit board, wherein the intermediate plate comprises a base plate and an electrically conductive first metal layer that is formed in a shape of a blanket film and is electrically connected to the ground line of the printed circuit board, and the intermediate plate is transmissive to the radiation, and is formed as a conductive plate, and wherein the radiation is uniformly reflected over the surface of the intermediate plate by the first metal layer, in combination with the other features recited in claim 13. 
Regarding claim 25, none of the prior arts in record teach or fairly well suggest and discloses a radiation detector comprises an intermediate plate that is disposed between the radiation detection panel and the printed circuit board, supports the radiation detection panel, and is electrically connected to a ground line of the printed circuit board, wherein the intermediate plate comprises a base plate and an electrically conductive first metal layer formed in a shape of a blanket film having a thickness of 0.05 to 1,000 μm, and the intermediate plate is transmissive to 30% or higher of radiation in the range 20 to 35 KeV, and the intermediate plate is formed as a conductive plate, and wherein the radiation is uniformly reflected over the surface of the intermediate plate by the first metal layer, in combination with the other features recited in claim 25. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793